Exhibit 10.1
(GENCORP LOGO) [f53689f5368900.gif]

     
 
  P.O. Box 537012
 
  Sacramento, California 95853-7012
 
   
Bryan P. Ramsey
  Tel: ###-##-####
Vice President
  Fax: 916-355-3522
Human Resources
   

July 2, 2009
John Joy
XXXXXXX
XXXXXXX, XX XXXXX
Dear John,
We are very excited by the prospect of your joining our team and believe you
will make a significant contribution to the success of our business. On behalf
of GenCorp Inc. (“the Company”), I am delighted to offer you the position of
Vice President and Treasurer. In this position, you will report directly to
Kathy Redd, our Vice President and Chief Financial Officer.
The details of your offer include:

  –   Start Date: Your employment date with the Company will be determined upon
completion of our post-offer, pre-employment screening process. The post-offer,
pre-employment screening process should be completed as soon as possible. The
desired start date is Monday, July 27, 2009.     –   Salary: Your monthly base
salary will be $17,500 per month ($210,000 per annum).     –   Annual Bonus: As
part of your annual total cash compensation, you will be eligible to participate
in the GenCorp/Aerojet Incentive Plan. Your target annual incentive is 40% of
your base salary. Incentive plan payments are contingent upon the financial
performance of Aerojet and GenCorp, and your incentive may vary above or below
the target level. Your eligibility to participate in the program is at the
discretion of management. The Company may modify, change or cancel any of the
Annual Incentive Plan, and may adjust any individual payment during the
performance period or at any time prior to the payment date. Payment of the
annual incentive amounts, even if performance goals are met, is at the
discretion of the CEO and the Board of Directors. Annual incentive payments are
payable in the quarter following the end of the fiscal year and in accordance
with the Company’s regular pay practices. All bonus payments require you to be
employed by the Company on the date of payment. It is agreed that 50% of the
earnable bonus is guaranteed to be paid by March 2010.     –   Stock
Appreciation Rights: You will be eligible to participate in the Stock
Appreciation Rights (SARs) or similar programs applicable to corporate
executives under the GenCorp 1999 Equity and Performance Incentive Plan. Grants
typically are made on an annual basis, although the frequency of grants is
subject to the

 



--------------------------------------------------------------------------------



 



John Joy
July 2, 2009
Page 2 of 4

      discretion of the CEO and the Board of Directors. The number of SARs
granted is based on competitive norms associated with base salary, subject to
management’s judgment of the individual’s performance and potential.         You
will be granted 10,000 SARs effective the date your employment begins. SARs will
vest in two equal increments: the first, twelve (12) months after your date of
hire; and the second, twenty-four (24) months after your date of hire.     –  
Long-Term Incentive Program: You will be eligible to participate in the
long-term incentive program under the 1999 Equity and Performance Incentive Plan
or the 2009 Equity and Performance Incentive Plan as approved by the Board of
Directors. Such grants are normally made during GenCorp’s first fiscal quarter.
For 2009, the grants are expected to occur no later than September 2009.     –  
Benefit Restoration Plan: For eligible employees, the Company has a
non-qualified, unfunded, benefits restoration plan that is designed to restore
401(k) contributions that cannot be provided under the normal qualified plan due
to certain Internal Revenue Code limitations.     –   Relocation: To assist you
with your relocation to the Sacramento area, we are offering you the benefits
outlined in the enclosed relocation summary. While the summary indicates a
relocation allowance amount of $6,000, your relocation allowance will be $10,000
to be paid in a lump sum payment. Following your written acceptance of our
offer, a Brookfield Global Relocation Services representative will contact you
to initiate your move. All relocation activities must be completed within twelve
(12) months from your start date. You should be aware that all payments for any
and all costs associated with relocation shall be repaid to GenCorp should you
resign or be terminated for cause within eighteen (18) months after hire.     –
  Vacation: You will be eligible for three (3) weeks of paid vacation. Vacation
accrues by pay period.     –   Benefits: The Company offers a comprehensive
benefits program that provides a number of benefit levels and options from which
to choose. Additional benefits information is enclosed with this letter.

The Company offers a drug-free work environment. It is the policy of the Company
that all offers of employment are contingent upon successfully passing a
post-offer substance abuse screening. The Company will not hire individuals who
test positive for use of illegal drugs or improperly used legal drugs.
Additionally, you must demonstrate your ability to satisfy all job-related
physical requirements.
This employment offer is contingent upon reference checks and a background
investigation as well as upon your receiving appropriate security clearances, if
applicable. The first steps in our post-offer process are the completion of
reference checks and the background investigation. We do not require any medical
information from you at this time. After you have successfully completed these
two screenings, we will notify you that you have made it to the final stage of

 



--------------------------------------------------------------------------------



 



John Joy
July 2, 2009
Page 3 of 4
our post-offer process. You will then be asked to submit to the post-offer
medical evaluation (if required), drug test, and to demonstrate that you can
satisfy the physical requirements of the job. A representative from the
Company’s Human Resources or Health Services department will phone and/or email
you regarding the specific date, time, and other details of your drug test and
medical evaluation which will be scheduled with a doctor or occupational health
clinic in your area.
Upon completion of all of our post-offer screening processes, we will mutually
agree to your start date. The desired start date is July 27, 2009. On your first
day, you will be asked to report to our Visitor Center located at the Company’s
offices in Rancho Cordova, California, at 7:30 a.m. for a day of orientation
activities. You will participate in an alternative work schedule that generally
permits you to have every other Friday as a day “off”. Please note that
eligibility for the 9/80 schedule is subject to change based upon business
requirements.
We also require you to sign the enclosed copy of our mutual agreement to
arbitrate claims, which provides an expedited, impartial dispute resolution
procedure for any claims that may arise during or following your employment with
GenCorp. By signing this offer and the mutual agreement to arbitrate claims, you
are agreeing to have your claims ruled on by an impartial arbitrator and are
waiving the right to a civil trial before a judge or jury.
Our offer is contingent upon your completing, signing and returning all of the
enclosed documents. A checklist and a return envelope are included for your
convenience.
Because the position you are being offered requires eligibility for a U.S.
security clearance, you will be required to provide proof of U.S. citizenship on
your first day of work. You may provide this proof in one of the following
required forms (please bring your documents with you on your start date):

  –   An original or certified copy of a birth certificate;     –   A
certificate of naturalization;     –   A Certificate of Citizenship issued by
the Immigration and Naturalization Service (INS);     –   A Report of Birth
Abroad of a Citizen of the United States of America (Form FS-240);     –   A
Certificate of Birth (Form FS-545 or DS-1350);     –   A passport, current or
expired; or     –   A Record of Military Processing-Armed Forces of the United
States (DD Form 1966), provided it reflects U.S. citizenship.

Additionally, the Company is required by Federal law to verify all new
employees’ legal right to work in the United States. Our offer is conditioned
upon your providing this proof. It is not necessary to provide proof now, but
you must provide proof of your legal right to work in the United States on your
first day of work. The documents described in the enclosed list are acceptable
for this purpose. If you will have any difficulty providing this documentation
on your start date, please notify us immediately.
The term of your employment will be indefinite in duration and therefore,
subject to termination at will by notice from you or the Company. You
acknowledge, by signing this letter, that your

 



--------------------------------------------------------------------------------



 



John Joy
July 2, 2009
Page 4 of 4
employment with the Company is at-will. Nothing in this offer letter, including
the relocation program, should be construed as a modification of this employment
at-will policy. This means your employment can be terminated, with or without
cause, and with or without notice, at any time, at your option or at the
Company’s option. Although other terms and conditions of employment may change,
this at-will employment will remain in effect throughout your employment with
the Company, unless it is modified by an express written employment contract for
a specified term which is signed by you and an officer of GenCorp.
Lastly, this letter incorporates all of the elements of our employment offer,
subject to the more definitive terms of the GenCorp Human Resources policies and
employee benefits plans. Summary descriptions of the GenCorp employee benefit
plans are available upon request. There are no other terms or conditions of
employment, and your acceptance of this offer acknowledges that no one provided
additional promises or incentives for you to accept employment with GenCorp.
Scott, Kathy and I are pleased to welcome you to the GenCorp team. If you have
any questions, please feel free to contact me at 916-355-2072. To indicate your
agreement with the above terms of your employment offer, please sign below and
return one copy of this letter to me in the enclosed return envelope.
Sincerely,
/s/ Bryan P. Ramsey
Bryan P. Ramsey
Vice President
Human Resources
Enclosures
Accepted this 2nd day of July, 2009

         
Signature:
  /s/ John Joy    
 
       
 
  John Joy    

 